Citation Nr: 0513987	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of head 
injury, including vertigo, migraines, and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to 
August 1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

Vertigo, migraines, and tinnitus were not manifested during 
the veteran's active duty service or for many years 
thereafter, nor are vertigo, migraines, and tinnitus 
otherwise related to an inservice head injury or any other 
incident of service. 


CONCLUSION OF LAW

Vertigo, migraines, and tinnitus were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2002 (which was resent in October 2002) and March 2002 RO 
letters, the February 2003 rating decision, and the June 2003 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
September 2002 and March 2004 letters, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

The Board also notes that the September 2002 and March 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in September 2002, prior to the RO's decision to 
deny the claim in February 2003 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and a VA examination.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  In fact, the veteran specifically stated in 
response to the RO letters both in October 2002 and April 
2004 that he had no additional evidence to submit.  Under 
these circumstances of this particular case, no further 
action is necessary to assist the appellant with the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records document treatment for various 
complaints, including headaches, on several occasions.  A 
November 1968 record shows complaints of headaches with an 
upper respiratory infection.  The impression was pharyngitis.  
The veteran was treated in July 1970 with complaints that he 
hit his head five months earlier resulting in a laceration 
above his left eye.  The veteran complained of dizzy spells, 
ringing in your ears, and frontal, pulsating headaches.  A 
September 1970 clinical record documents complaints of a 
headache and sore throat.  A November 1970 record documents 
complaints of headaches and stomach symptoms; the impression 
was functional complaints.  The May 1971 separation 
examination found the qualified for separation and failed to 
indicate any disability related to dizzy spells, ringing 
ears, or headaches.  His head and neurological system were 
clinically evaluated as normal.  On amendment to the 
veteran's separation examination on August 17, 1971 he 
indicated that he was in a car accident the day before.  
Service medical records are negative for diagnosis or 
treatment of injuries related to this accident.

VA treatment records through September 2004 are negative for 
the treatment of residuals of a head injury, including 
vertigo, migraines, and tinnitus.  The veteran underwent a VA 
examination in November 2002.  At the examination the veteran 
reported having had two head injuries in 1969 or 1970 with 
one requiring medical attention.  The first injury involved 
him bumping his head on an open door frame and lacerating his 
scalp, which healed without complications.  The second time 
he bumped his head on a maintenance truck.  The veteran 
stated that he has had headaches since 1969, which occur 
three times a week and last for 30 minutes.  The veteran 
described the pain as located in the left temporal area, dull 
on onset that builds in intensity, and that the headaches 
often occur when he is under stress.  The veteran explained 
that he has had a high-pitch buzzing since 1970, currently 
occurring every third day.  The veteran complained that his 
vertigo and double vision has occurred since 1985-1990.  The 
veteran stated that he treats the headaches with 325 mg of 
aspirin (three tablets) every six hours as needed.  The 
veteran also treated these headaches with rest.  Upon 
examination there was no evidence of recent trauma with no 
inflammation, swelling or tenderness.  Neurologically the 
veteran was intact, and his gait, posture and balance was 
normal.  Cranial nerves II through XII appeared intact.  The 
veteran's vibratory sensation, proprioception and point-to-
point testing were all normal.  The examiner found no 
evidence of loss of strength or coordination.  The examiner 
diagnosed migraine without aura.  The examiner found that the 
veteran's current headaches "are not likely directly related 
to previous head trauma."  The examiner also opined that 
"[a]ssociated symptoms of vertigo or lightheadedness are 
common features of migraines or tension-type headaches." 

Additionally, the veteran was given a VA hearing exam.  The 
examiner diagnosed bilateral, normal to moderately severe 
sensorineural hearing loss.  The examiner stated that the 
veteran's "high-pitched ringing" is normal "head noise" 
and "is not considered true tinnitus."  The audiologist 
opined that the veteran's vertigo was not a result of 
residuals of a head injury in 1970.

The veteran contends that he has a chronic condition that 
began during service.  The veteran believes that his current 
migraine headaches with dizziness are related to his 
inservice injuries.  However, the veteran is not a trained 
medical professional.  Although he may testify as to symptoms 
he perceives to be manifestations of disability, it is not 
shown that he is competent to render a medical diagnosis.  
Medical diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).           

The veteran had a head injury during service in July 1970 
that appeared to be acute, as he received no additional 
treatment for the injury during the next year in-service and 
no chronic disability related to the July 1970 head injury 
was noted at the time of separation examination.  There is no 
evidence in the veteran's service records of the claimed 
second injury in 1969 or 1970.  The veteran also reported a 
car accident in 1971.  There is no evidence of medical 
treatment for residuals of a head injury, headaches, vertigo, 
or ringing in the ears contained within the file.  The 
veteran reported at the November 2002 VA examination that he 
had frequent headaches for which he treated them with aspirin 
and rest.  The veteran was diagnosed with migraines without 
aura.  The audiologist specifically found the veteran did not 
have tinnitus.  The neurologist found that the veteran's 
headaches were not related to his inservice injury.  The 
audiologist also found that the veteran's vertigo was not 
related to any in-service injury.  

At this point the Board acknowledges that service medical 
records do show complaints of headaches on different 
occasions.  However, it appear clear that these complaints 
were associated with other illnesses and there is otherwise 
no medical evidence that a chronic headache disorder was 
manifested during service or during the one year period after 
discharge.  

Based on the medical evidence of record, specifically the 
audiologist and neurologist opinions, the Board finds that 
migraines, tinnitus, and vertigo are not related to any in-
service injury.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 
        

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


